DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  
Regarding claim 7, “wherein the spat includes the holding hole and the sliding groove” (lines 1 and 2) does not further limit claim 6. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shiga et al. US 2019/0152543 A1.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Shiga et al. US 2019/0152543 A1 discloses a vehicle spat device comprising: a spat (see paragraph [0020]) that is rotatably supported by a first rotation shaft (15) whose axial direction is a vehicle width direction and is configured to be displaced between a deployment position (Fig. 1) in which the spat deploys to a space in front of a vehicle wheel and a storage position (Fig 2) in which the spat retracts from the space in front of the vehicle wheel; and a link unit (14) that transmits power of an actuator (13) to the spat, wherein the link unit includes a drive link (141) that rotates integrally with a drive shaft (143) whose axial direction is the vehicle width direction when the actuator is driven, and an intermediate link (142) that is connected to the spat via a second rotation shaft whose axial direction is the vehicle width direction and is connected to the drive link via a third rotation shaft whose axial direction is the vehicle width direction, the drive link rotates around the drive shaft between a first position where the spat is disposed at the storage position and a second position where the spat is disposed at the deployment position, when a rotation direction of the drive link when the spat is displaced from the deployment position to the storage position is a first rotation direction, an opposite direction of the first rotation direction is a second rotation direction, and a position of the drive link when the drive shaft is located on a line segment connecting the second rotation shaft and the third rotation shaft in a side view in the vehicle width direction is a first neutral position, in the drive link, the first position is a position rotated from the first neutral position in the first rotation direction as shown in Figure 4. 
Regarding claim 2, Shiga et al. US 2019/0152543 A1 discloses the vehicle spat device according to claim 1, further comprising: a controller (20) that controls the actuator (13), wherein the controller rotates the drive link (141) from the first position to the first neutral position in a case where a deployment preparation condition is satisfied, and rotates the drive link to the second position in a case where a deployment condition is satisfied (Fig. 1).
Regarding claim 3, Shiga et al. US 2019/0152543 A1 discloses the vehicle spat device according to claim 1, wherein when a position of the drive link (141) when the third rotation shaft is located on a line segment connecting the drive shaft and the second rotation shaft in a side view in the vehicle width direction is a second neutral position, in the drive link, the second position is a position rotated from the second neutral position in the second rotation direction.
Regarding claim 4, Shiga et al. US 2019/0152543 A1 discloses the vehicle spat device according to claim 3, further comprising: a controller (30) that controls the actuator (13), wherein the controller rotates the drive link (141) from the second position to the second neutral position in a case where a storage preparation condition is satisfied, and rotates the drive link to the first position in a case where a storage condition is satisfied (Figures 2 and 4).
Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN US OR CANADA) or 571-272-1000.





LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/          Primary Examiner, Art Unit 3612